 

Exhibit 10.1

 

May 4, 2011

 

 

Robert M. Wolf

 

 

Dear Rob:

 

The purpose of this letter is to confirm an offer of employment.  For purposes
of this letter, “Company” refers to Angeion and its subsidiary, Medical Graphics
Corporation.  Carefully review the information enclosed and if you are in
agreement, please signify your acceptance by signing the signature page and
return it to me within three days. 

 

Position:

CFO and SVP reporting to Phil Smith, Chief Executive Officer and President,
Angeion.

 

 

Date of Hire:

On or before May 16, 2011

 

 

Base Salary:

$200,000 annually; (equivalent to $7,692.31 bi-weekly)

 

 

Equity:

25,000 restricted shares vesting in equal one-third installments on the first,
second and third anniversary of your start date.

 

 

Bonus:

You are entitled to participate in the 2011 Senior Executive Bonus program which
compensates you 25% of base upon the Company achieving its corporate objectives
at “Target”; and, contingent upon your achievement of your position objectives.

 

 

 

Your bonus, based on the 2011 Operating Plan, will be pro-rated to your date of
hire, per Company policy. You will receive a copy of the bonus program approved
by the Board of Directors on your first day of employment.

 

 

Expenses:

Expenses are reimbursed pursuant to the Medical Graphics Corporation travel and
expense reimbursement policies.

 

 

Performance

 

Review:

Your first performance review will take place on or around December 1, 2011. 
All subsequent reviews will take place annually after that.

 

 

Benefits:

As an employee of Angeion and Medical Graphics Corporation, you are eligible to
participate in the benefit programs outlined in the benefit matrix provided to
you.  New employees are eligible to participate in Medical Graphics' medical and
dental benefit coverage completion of thirty days of employment. The Company
agrees that you will accrue PTO (paid time off) at a rate equivalent to that of
other Vice Presidents which is 200 hours per year.

 

 

 

A benefit packet will be forwarded upon acceptance of this offer. Please
complete all forms contained within the benefit packet and bring them with you
on your first day of employment.

                                  

 

 

 

--------------------------------------------------------------------------------



 

 

 

Change in Control:    

In consideration of this offer of employment the Angeion Board of Directors will
authorize a Change of Control agreement to be issued to you effective with your
date of hire.

 

 

Pre-employment

 

Conditions:

This offer is contingent upon signing and returning the enclosed employment
offer; signing and returning a non-disclosure form; an Angeion Code of Conduct
policy statement; and, successful completion of a background and reference
check.

 

 

 

In consideration of accepting employment with the Company, you confirm that you
are not constrained by any existing non-compete agreements from accepting
employment and are not in violation of any non-compete obligations with present
or past employers.

 

 

 

You also acknowledge that this offer letter, along with the final form of any
referenced documents, represents the entire agreement between you and the
Company and that no verbal or written agreements, promises or representations
that are not specifically stated in this offer, are or will be binding upon the
Company.

 

 

 

In accepting this offer, you agree to keep the content confidential and not to
discuss or disclose any of its content with other individuals outside of your
immediate family.

 

 

Kindest regards,

/s/ Sheryl A. Rapheal

Sheryl A. Rapheal
Chief Compliance Officer & Vice President
of Human Resources and Administration

Signatures:

/s/ Philip I. Smith

Phillip I. Smith
Chief Executive Officer and President

/s/ Robert M. Wolf

Robert M. Wolf

 

 

 

--------------------------------------------------------------------------------